DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The written description does not explain what “artificial intelligence model” means, or how to program it. There are no flowcharts or algorithm or circuit schematics showing the “model” or what it is. AI is a vague term that could mean anything. Likewise, the term “deep neural network” has not been defined, described nor explained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over LG Electronics (KR 101 659 017 B1) in view of Jenkins (US # 2019/0125120). With respect to claim 1, the LG Electronics reference discloses a heating apparatus, (fig. 2), comprising: a housing having a receiving space therein; (fig. 2 (30)); a heating member (fig. 2 (41)); a power supplier configured to supply power to the heating member (implicit feature); a top plate disposed on a top of the housing to support an object to be
heated (fig. 2 (21)); a vibration sensor disposed under the top plate and configured to detect a
vibration signal generated when the objected is heated by the heating member, (fig. 2 (110) (111)); wherein the vibration sensor is disposed in a center area of the heating member (fig. 2 shows that the vibration sensor is disposed in the center area of the heating member); and, a controller (par. 36). The LG Electronics reference does not disclose using an AI controller to adjust the power level to the heating member based on a determination that the pot is boiling.
	The Jenkins reference teaches that a heating apparatus can have heat treatment monitoring system with a sensor for detecting sound being emitted (see par. 16). The analysis of the sensor data can take place by means of machine learning (see par. 98), which would provide for better automation (see par. 2). The skilled person would thus implement such intelligence in a heating apparatus according to the LG Electronics reference in order to solve the technical problem of automating the boiling process.
	With respect to claim 2, the vibration sensor (110) of the LG Electronics reference contacts a top plate (30) and seems to be mostly flat (Figs. 1 & 2). The top surface does not seem to be “embossed”, but it was not unusual to provide a heating surface with a decorative raised ring1 as an aesthetic design choice.
	With respect to claim 3, a “deep neural network” is just a specific type of AI, and it would have been obvious to use a known type of AI to control the heater of the LG Electronic reference motivated by its known suitability for its intended use.
	With respect to claim 9, the LG Electronics reference controller maintains the vibration frequency of the vibration signal at a predetermined level for a predetermined time via controlling the heater to cook the specific type of food being cooked.
	With respect to claim 10, the vibration sensor (110) is in the center of the heating member (Fig.s 1 & 2).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over LG Electronics (KR 101 659 017 B1) in view of Jenkins (US # 2019/0125120) as applied to claims 1-3, 9 & 10 above, and further in view of Snyders (US # 4,378,412). The heating element of the LG Electonics reference seems to be a gas burner, but it was a well-known alternative to use an resistive electric coil (with a hollow space in the center of the coil: Fig. 1) as a heating element in a stovetop as shown by the Snyder reference, and it would have been obvious to substitute a standard electric heating element for the heating element of LG Electronics motivated by its known simulatability for its intended use.




Conclusion
	The allowability of the other claims cannot be commented upon due to their not being enabled by the specification as filed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Fujinaga reference (US # 4,553,619) discloses that it was known to use load cell readings as a indication of how much a platform is vibrating (Abs.). The Ackeret reference (US # 3,894,591) discloses that it was known to use a scale to detect how much of a given food ingredient was added to a bowl (Col. 5, ll. 6-20).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See column 3, lines 50-51 of US # 4,126,778 (Cole) for example.